--------------------------------------------------------------------------------

      Exhibit 10.21


AMENDMENT TO THE
ENSCO INTERNATIONAL INCORPORATED
1996 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

  This Amendment is effective the 1st day of January, 2003, by ENSCO
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the "Company).   WITNESSETH:   WHEREAS, the Company
adopted the ENSCO International Incorporated 1996 Non-Employee Directors Stock
Option Plan effective February 21, 1996 (which as it may previously have been
amended is referred to herein as the "Plan");   WHEREAS, the Company now desires
to adopt this Amendment to the Plan in order to provide for the outsourcing of
certain Plan administrative functions to a third party;   NOW, THEREFORE, in
consideration of the premises and the covenants herein contained, the Company
hereby adopts the following Amendment to the Plan:  

              "10.      PAYMENT. Full payment for shares purchased upon
exercising an option shall be made in cash or by check or by tendering shares of
Common Stock at the Fair Market Value per share at the time of exercise, or on
such other terms as are set forth in the applicable option agreement. No shares
may be issued until full payment of the purchase price therefor has been made,
and a participant will have none of the rights of a stockholder until shares are
issued to him. In addition, the participant shall tender payment of the amount
as may be requested by the Company or its designee for the purpose of satisfying
its liability to withhold federal, state or local income or other taxes incurred
by reason of the exercise of an option."  

The last paragraph of Section 12 of the Plan is hereby amended to read as
follows:  

              "If (a) the Company shall be party to a merger or consolidation in
which (i) the Company is not the surviving entity, or (ii) the Company survives
only as a subsidiary of an entity other than a previously-owned subsidiary of
the Company, or (iii) the Company survives but the Common Stock is exchanged or
converted into any securities or property, (b) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any person or entity (other than a wholly-owned subsidiary of the
Company) or (c) the Company is to be dissolved and liquidated (each such event
is referred to herein as a "Corporate Change"), then effective as of the earlier
of (A) the date of approval by the stockholders of the Company of such Corporate
Change or (B) the date of such Corporate Change, (1) in the event of any such
merger or consolidation and upon any exercise of any outstanding option, the
participant shall be entitled to purchase, in lieu of the number of shares of
Common Stock as to which such option shall then be exercisable, the number and
class of shares of stock or other securities or property to which the
participant would have been entitled pursuant to the terms of the agreement of
merger or consolidation if, immediately prior to such merger or consolidation
the participant had been the holder of record of the number of shares of Common
Stock as to which such option is then exercisable, and (2) in the event of any
such sale, lease or exchange of assets or dissolution, each participant shall
surrender his options to the Company or its designee and the Company or its
designee shall cancel such options and pay to each participant an amount of cash
per share equal to the excess of the per share price offered to stockholders of
the Company in any such sale, lease or exchange of assets or dissolution
transaction for the shares subject to such options over the exercise price(s)
under such options for such shares."  

Section 18(c) of the Plan is hereby amended to read as follows:  

              "(c) "Fair Market Value" means, as of any specified date, the
composite ticker tape price of the Common Stock on that date. If the Common
Stock is not then listed on any national securities exchange but is traded over
the counter at the time a determination of its Fair Market Value is required to
be made hereunder, its Fair Market Value shall be deemed to be equal to the
composite ticker tape price of Common Stock on the specified date. If the Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its Fair Market Value shall
be made by the Board in such manner as it deems appropriate."  

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment to be executed effective the date first
above written.

ENSCO INTERNATIONAL INCORPORATED

By:                                 

Its:                                 

 

--------------------------------------------------------------------------------